     Case 1:15-cv-08984-KHV-KNF Document 144 Filed 08/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

OMAR TELLEZ,                              )
                                          )
                        Plaintiff,        )
                                          )                       CIVIL ACTION
v.                                        )
                                          )                       No. 15-cv-8984
OTG INTERACTIVE, LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                                           ORDER

       At the agreement of all parties, the Court resets the telephonic status conference in this

case to September 1, 2021 at 3:30 PM. Parties are to call (888) 363-4749 and enter access code

1654737 to join the conference.

       IT IS SO ORDERED.

       Dated this 31st day of August, 2021 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                               1
